Exhibit 10.1

 



FIRST AMENDMENT TO OFFICE LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO OFFICE LEASE AGREEMENT (this “First Amendment”) is made
this 14 day of September 2015 (the “Effective Date”), by and between FOUR
IRVINGTON CENTRE ASSOCIATES, LLC, a Maryland limited liability company
(“Landlord”), and SUCAMPO PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Office Lease Agreement (the "Original Lease")
dated May 5, 2015 (the Original Lease, as amended by this First Amendment, being
hereinafter collectively referred to as the "Lease"), Landlord leased to Tenant,
and Tenant leased from Landlord, the Premises (as such term is defined in the
Original Lease) in the building located at 805 King Farm Boulevard, Rockville,
Maryland (the "Building"); and

 

WHEREAS, Landlord and Tenant desire to amend the Original Lease to provide for
the expansion of the Premises, upon the terms and conditions hereinafter set
forth.

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant, intending to be legally bound, hereby agree
as follows:

 

1. Incorporation of Recitals. The foregoing recitals are hereby incorporated in
this First Amendment and are made a part hereof by this reference.

 

2. Definitions. All capitalized terms used herein shall have the meanings
ascribed to them in the Original Lease, unless otherwise defined herein.

 

3. Expansion; Premises. From and after the Effective Date of this First
Amendment, the Premises shall hereby be expanded to include that certain
additional space containing approximately three thousand two hundred fifty-eight
(3,258) rentable square feet of office space on the fifth (5th) floor of the
Building, as such space is more particularly described in the Original Lease as
the “Currently Vacant ROFO Space” (the "Fifth Floor Expansion Premises").
Notwithstanding anything to the contrary contained in the Original Lease,
Landlord and Tenant hereby expressly acknowledge and agree that, as a result of
the addition of the Fifth Floor Expansion Premises, the terms of the Original
Lease are hereby amended as follows:

 

(a) The definition of "Premises" as set forth in Section 1.a of the Original
Lease is hereby deleted and the following is inserted in lieu thereof:

 



"Premises: Approximately 27,502 rentable square feet of office space consisting
of a portion of the fifth (5th) floor of the Building (described in Section
1.b., below), as shown as the shaded space on the floor plan attached hereto as
Exhibit A";

  

(b) The Exhibit A attached to this First Amendment shall hereby be deemed to
have been attached to the Original Lease as Exhibit A thereto;

 

(c) The definition of "Initial Annual Base Rent" as set forth in Section 1.e of
the Original Lease is hereby deleted and the following is inserted in lieu
thereof:

 

"Initial Annual Base Rent*: $30.50 per rentable square foot
$838,811.04 per annum
$69,900.92 per month [*subject to escalation as provided for in this Lease]”;

 

(d) The definitions of "Tenant’s Pro Rata Share (Operating Expenses)" and
“Tenant’s Pro Rata Share (Real Estate Taxes)” as set forth in Section 1.g of the
Original Lease are hereby deleted and the following is inserted in lieu thereof:

 

"Tenant’s Pro Rata Share (Operating Expenses): 12.26%*

 

1 

 



Tenant’s Pro Rata Share (Real Estate Taxes): 12.26%*

 

[*subject to adjustments provided for in this Lease]”;

 

(e) The definition of "Security Deposit" as set forth in Section 1.j of the
Original Lease is hereby deleted and the following is inserted in lieu thereof:

 

"Security Deposit: $69,900.92";

 

(f) For the period commencing on December 1, 2015 and ending on December 14,
2015, Tenant shall pay Annual Base Rent pursuant to the terms of the Original
Lease. From and after December 15, 2015 (the “Fifth Floor Expansion Premises
Commencement Date”), the rent chart set forth in Section 4.a(i) of the Original
Lease shall be deleted and the rent chart set forth below shall be inserted in
lieu thereof:

 

Lease

Year

Annual Base Rent per RSF

Annual

Base Rent

Monthly

Base Rent

1 $30.50 $838,811.04 $69,900.92 2 $31.26 $859,712.52 $71,642.71 3 $32.04
$881,164.08 $73,430.34 4 $32.85 $903,440.76 $75,286.73 5 $33.67 $925,992.36
$77,166.03 6 $34.51 $949,094.04 $79,091.17 7 $35.37 $972,745.80 $81,062.15 8
$36.25 $996,947.52 $83,078.96 9 $37.16 $1,021,974.36 $85,164.53 10 $38.09
$1,047,551.16 $87,295.93 11 $39.04 $1,073,678.04 $89,473.17 12 $40.02
$1,100,630.04* $91,719.17 [*on an annualized basis]

 

(g) The number of access cards provided by Landlord to Tenant pursuant to the
terms of Section 9.e of the Original Lease shall be increased as a result of the
addition of the Fifth Floor Expansion Premises, and accordingly Section 9.e of
the Original Lease is hereby amended by deleting therefrom “sixty-five (65)” and
inserting in lieu thereof “seventy-four (74)”;

 

(h) The number of Parking Spaces allocated for Tenant’s use under the Original
Lease shall be increased as a result of the addition of the Fifth Floor
Expansion Premises, and accordingly Section 23.a of the Original Lease is hereby
amended by (i) deleting therefrom “[…***…] ([…***…])” and inserting in lieu
thereof “[…***…] ([…***…])” and (ii) deleting therefrom “[…***…] ([…***…])” and
inserting in lieu thereof “[…***…] ([…***…])”;

 

(i) The Leasing Costs shall be increased as a result of the addition of the
Fifth Floor Expansion Premises, and accordingly the Exhibit G attached to this
First Amendment shall hereby be deemed to have been attached to the Original
Lease as Exhibit G thereto, which exhibit sets forth a summary of the Leasing
Costs and the calculation of the Termination Payment;

 

2 

 



(j) Section 34 of the Original Lease (captioned, “Exterior Building Sign”) is
hereby amended by deleting therefrom the two (2) references therein to “24,244”
and inserting in lieu thereof in each such instance “27,502”; and

 

(k) The Improvement Allowance shall be increased as a result of the addition of
the Fifth Floor Expansion Premises, and accordingly (i) Paragraph C.2(i) of the
Work Agreement attached to the Original Lease is hereby amended by deleting
therefrom “One Million Six Hundred Ninety-Seven Thousand Eighty Dollars
($1,697,080.00)” and inserting in lieu thereof “One Million Nine Hundred
Twenty-Five Thousand One Hundred Forty Dollars ($1,925,140.00)” and (ii)
Paragraph C.2(iii) of the Work Agreement attached to the Original Lease is
hereby amended by deleting therefrom “Three Hundred Thirty-Nine Thousand Four
Hundred Sixteen Dollars ($339,416.00)” and inserting in lieu thereof “Three
Hundred Eighty-Five Thousand Twenty-Eight Dollars ($385,028.00)”.

 

4. Access to Fifth Floor Expansion Premises. Provided Tenant has delivered to
Landlord evidence reasonably satisfactory to Landlord that all insurance
required to be carried by Tenant and its contractors under the Lease is
effective, Tenant shall have access to the Premises immediately upon the
Effective Date of this First Amendment to commence the architectural and design
phase of the Tenant Improvements in the Eighth Floor Expansion Premises. If
Landlord notifies Tenant that the Fifth Floor Expansion Premises is otherwise
available for Tenant to take possession thereof, but Tenant is not permitted to
take possession of the Eighth Floor Expansion Premises because Tenant has failed
to deliver to Landlord evidence reasonably satisfactory to Landlord that all
insurance required to be carried by Tenant and its contractor under the Lease is
effective, then (i) Landlord shall be deemed to have tendered possession of the
Fifth Floor Expansion Premises to Tenant, (ii) neither the Commencement Date
under the Lease, nor the Fifth Floor Expansion Premises Commencement Date, shall
not be delayed as a result thereof, and (iii) Tenant shall be entitled to access
the Fifth Floor Expansion Premises when such evidence of insurance has been
delivered to Landlord.

 

5. Additional Security Deposit Amount. Landlord and Tenant acknowledge and agree
that Landlord is currently holding a Security Deposit pursuant to the terms of
the Original Lease in the amount of Sixty-One Thousand Six Hundred Twenty and
17/100 Dollars ($61,620.17) (the "Current Security Deposit"). Simultaneously
with Tenant's execution of this First Amendment and delivery thereof to
Landlord, Tenant, in order to comply with the increase in the Security Deposit
effectuated pursuant to the terms of this First Amendment, shall deposit with
Landlord an additional Eight Thousand Two Hundred Eighty and 75/100 Dollars
($8,280.75) (the "Additional Security Deposit Amount"). Upon Tenant depositing
the Additional Security Deposit Amount with Landlord, the Current Security
Deposit and the Additional Security Deposit Amount shall total the amount of the
Security Deposit (i.e., $69,900.92) and such amount shall be held, used and
applied in accordance with the Lease as the Security Deposit thereunder.

 

6. Additional First Monthly Base Rent Payment Amount. Landlord and Tenant
acknowledge and agree that pursuant to Tenant’s execution of the Original Lease,
and in accordance with the terms of Section 4.a(iii) of the Original Lease,
Tenant tendered to Landlord an amount equal to Sixty-One Thousand Six Hundred
Twenty and 17/100 Dollars ($61,620.17) representing the first monthly
installment of Monthly Base Rent payable by Tenant under the Original Lease (the
"Current First Monthly Base Rent Payment"). Simultaneously with Tenant's
execution of this First Amendment and delivery thereof to Landlord, Tenant, in
order to comply with the increase in Monthly Base Rent effectuated pursuant to
the terms of this First Amendment, shall deposit with Landlord an additional
Eight Thousand Two Hundred Eighty and 75/100 Dollars ($8,280.75) (the
"Additional First Monthly Base Rent Payment Amount"). Upon Tenant’s payment to
Landlord of the Additional First Monthly Base Rent Payment Amount, Tenant shall
have satisfied Tenant’s obligation in accordance with the terms of Section
4.a(iii) of the Original Lease to tender Landlord the first monthly installment
of Monthly Base Rent upon Tenant’s execution of the Lease.

 

7. Right of First Offer. Landlord and Tenant acknowledge and agree that
notwithstanding anything to the contrary contained in the Original Lease, the
Fifth Floor Expansion Premises shall not be included as part of the ROFO Space
under the Lease.

 

3 

 



8. Expansion Option – Currently Vacant ROFO Space. Section 32 of the Original
Lease (captioned, “Expansion Option – Currently Vacant ROFO Space”) is hereby
deleted in its entirety and is of no further force and effect.

 

9. Counterpart Copies. This First Amendment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this First
Amendment.

 

10. Miscellaneous. This First Amendment (a) shall be binding upon and inure to
the benefit of the parties hereto and their respective representatives,
transferees, successors and assigns and (b) shall be governed by and construed
in accordance with the laws of the State of Maryland.

 

11. Ratification. Except as expressly amended by this First Amendment, all other
terms, conditions and provisions of the Original Lease are hereby ratified and
confirmed and shall continue in full force and effect.

 

[SIGNATURES CONTAINED ON FOLLOWING PAGE]



4 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment to
Office Lease Agreement under seal as of the day and year first above written.

 



  LANDLORD:             FOUR IRVINGTON CENTRE ASSOCIATES, LLC,   a Maryland
limited liability company             By: ACP/Utah Four Irvington, LLC, a
Delaware limited liability company, its Sole Member and Manager              
By: ACP Four Irvington Investors LLC, a Delaware limited liability company, its
Manager                 By: ACP Four Irvington Manager LLC, a Delaware limited
liability company, its Managing Member                 By: /s/ Brian Katz      
Name: Brian Katz       Title: Manager

 

 

 

  TENANT:           SUCAMPO PHARMACEUTICALS, INC., a Delaware corporation      
  /s/ Peter Greenleaf [seal]     Name: Peter Greenleaf     Title: CEO     /s/
Andrew Smith [seal]     Name: Andrew Smith     Title: CFO  



 

 

5 

 



EXHIBIT A

 

FLOOR PLAN OF PREMISES

 

 

 

[exh101a.jpg]

 

 

 


 



EXHIBIT G

 

SUMMARY OF LEASING COSTS / CALCULATION OF TERMINATION PAYMENT

 

[exh101b.jpg]

 

[exh101c.jpg]

 




 

[exh101d.jpg]

